      Case 1:20-cv-00149-JRH-BKE Document 9 Filed 01/12/21 Page 1 of 2




                                                                                       ' 1

                     IN THE UNITED STATES DISTRICT COURT ^ G'5                               =-< O '-j l^ 1
                                                                                J 1/     !!!     I
                                                                                              I ;.

                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                      m\ JAN 12 P 2: 53
                                  AUGUSTA DIVISION

lAMAL EDWARD VERDREE, SR.,                   )                           SO. DiOV. Ur GA.
                                             )
             Plaintiff,                      )
                                             )
      V.                                     )          CV 120-149
                                             )
RICHMOND COUNTY BOARD OF                     )
EDUCATION,                                   )
                                             )
              Defendant.                     )


                                        ORDER



       After a careful, de novo review of the Tie, the Court concurs with the Magistrate

Judge’s Report and Recommendation (“R&R”), to which no objections have been filed. The

Magistrate Judge recommended dismissing the case without prejudice because Plaintiff

failed to state a claim under the Equal Pay Act (“EPA”), 29 U.S.C. § 206(d), and failed to

show exhaustion of administrative remedies prior to bringing suit under the Americans with

Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12112. In lieu of objections, Plaintiff filed a

notice of right to sue from the Equal Employment Opportunities Commission (“EEOC”),

doc. no. 1-1, and an amended complaint, doc. no. 8.

       In filing the notice of right to sue from the EEOC, Plaintiff corrects the exhaustion

deficiency noted in the December 12th R&R. (Doc. no. 6.) However, Plaintiff s ADA claim

should still be dismissed for failure to state a claim upon which relief may be granted. In
       Case 1:20-cv-00149-JRH-BKE Document 9 Filed 01/12/21 Page 2 of 2




order to establish a circumstantial prima facie case of discrimination under the ADA, a

plaintiff must demonstrate that he or she (1) is disabled,(2) is a qualified individual, and (3)

was subjected to unlawful discrimination because of his or her disability.” Shepard v. United

Parcel Serv.. Inc,. 470 F. App'x 726, 728 (11th Cir. 2012). The ADA defines a disability as

(A) a physical or mental impairment that substantially limits one or more of the major life

activities of such individual; (B) a record of such an impainwent; or (C) being regarded as

having such an impairment. 42 U.S.C. § 12102(1).

       Plaintiff, in both his original and amended complaint, fails to state a claim because he

does not allege any disability or that he was perceived as being disabled by his coworkers.

Plaintiff also does not allege he was subjected to unlawful discrimination because of any

disability. In fact. Plaintiff only alleges he suffered an undisclosed injury and several months

later received a demotion. (Doc. no. 1, p. 6; doc no. 8, p. 6.)

        Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

 Judge as modified herein, as its opinion, DISMISSES Plaintiffs complaints without

 prejudice, and CLOSES this civil action.

        SO ORDERED this                   day of January, 2021, at Augusta, Georgia.




                                                                  L HALE,CHIEF JUDGE
                                                    lTNY0b STATES DISTRICT COURT
                                                    ■BO^TOERN DISTRICT OF GEORGIA




                                            2
